Case 20-40535-JMM                   Doc 119    Filed 12/17/20 Entered 12/17/20 13:51:54        Desc Main
                                              Document     Page 1 of 2


 Brent T. Robinson, Esq. (ISB No. 1932)
 W. Reed Cotten, Esq. (ISB No. 8976)
 ROBINSON & COTTEN
 Attorneys at Law
 616 Fremont
 P.O. Box 396
 Rupert, ID 83350-0396
 Telephone No. (208) 436-4717
 Facsimile No. (208) 436-6804
 Email Address: btr@idlawfirm.com
                 wrc@idlawfirm.com

 Attorneys for Debtors Dille

              *****
 Aaron J. Tolson, Esq. (ISB No. 6558)
 TOLSON & WAYMENT
 2677 E. 17th Street, Suite 300
 Ammon, ID 83406
 Telephone No. (208) 228-5221
 Facsimile No. (208) 228-5200
 Email Address: ajt@aaronjtolsonlaw.com

 Attorneys for Mountain West Ag LLP



                                        UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF IDAHO

 In Re:                                                      )    Case No. 20-40535 JMM
                                                             )   (Chapter 11 – Subchapter 5)
          JOSEPH LEE DILLE,                                  )
            aka JOSEPH L. DILLE and                          )
          JANA LYNN DILLE,                                   )
            aka JANA L. DILLE,                               )
                                                             )
                                        Debtors.             )
                                                             )     Case No. 20-40856 JMM
 In Re:                                                      )     (Chapter 11 – Subchapter 5)
                                                             )
          MOUNTAIN WEST AG LLP,                              )
                                                             )
                                        Debtor.              )

                                                   SUPPLEMENT TO

                   AMENDED CHAPTER 11 – SUBCHAPTER 5 PLAN OF THE DILLES
                                                       AND
           INITIAL CHAPTER 11 – SUBCHAPTER 5 PLAN OF MOUNTAIN WEST AG LLP


 Supplement to . . . Plan . . .-1
Case 20-40535-JMM                   Doc 119    Filed 12/17/20 Entered 12/17/20 13:51:54   Desc Main
                                              Document     Page 2 of 2



                    COME NOW the debtors in the above-captioned matter, by and through

 their attorneys of record, and provide a Supplement to Amended Chapter 11 –

 Subchapter 5 Plan of the Dilles and Initial Chapter 11 – Subchapter 5 Plan of Mountain

 West Ag LLP (“Plan”) as follows:

                    1. That attached hereto is a Ballot for Accepting or Rejecting the Amended

 Chapter 11 – Subchapter 5 Plan of Joseph Dille and Jana Dille to use for the purpose of

 voting for or against the Plan previously provided to you by said debtors.

                    2. That attached hereto is a Ballot for Accepting or Rejecting the Initial

 Chapter 11 – Subchapter 5 Plan of Mountain West Ag, LLP to use for the purpose of

 voting for or against the Plan previously provided to you by said debtor.

                    3. That attached also is the budget which will be relied upon with respect

 to said Plan.

                    4.     That attached also is the Joint Stipulation for Treatment of Claim

 (“Stipulation”) (Doc. 118) between Deere & Company and the debtors herein. Anyone

 wishing to object to the approval of this Stipulation should do so within 7 days prior to

 the confirmation hearing scheduled for January 11, 2021, otherwise, this Stipulation will

 become a part of the Plan.

 ROBINSON & COTTEN                                          TOLSON & WAYMENT


 By: /s/ Brent T. Robinson                                  By: /s/ Aaron J. Tolson
    Brent T. Robinson                                          Aaron J. Tolson
    Attorneys for Joseph & Jana Dille                          Attorneys for Mountain West Ag LLP
    DATED: December 17, 2020                                   DATED: December 17, 2020




 Supplement to . . . Plan . . .-2
